     Case 1:20-cv-00968-NONE-BAM Document 13 Filed 09/30/20 Page 1 of 9

 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    RICHARD ARMENTA,                                    Case No.: 1:20-cv-00968-BAM (PC)
10                        Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                          RANDOMLY ASSIGN DISTRICT JUDGE
11            v.
                                                          FINDINGS AND RECOMMENDATIONS
12    BURNS, et al.,                                      REGARDING DISMISSAL OF ACTION FOR
                                                          FAILURE TO STATE A CLAIM
13                        Defendants.
                                                          (ECF No. 11)
14
                                                          FOURTEEN-DAY DEADLINE
15
             Plaintiff Richard Armenta (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16
     pauperis in this civil action pursuant to 42 U.S.C. § 1983. The Court screened Plaintiff’s complaint
17
     and granted leave to amend. (ECF No. 1, 10.) Plaintiff’s first amended complaint, filed on
18
     September 14, 2020, is currently before the Court for screening. (ECF No. 11.)
19

20           I.      Screening Requirement and Standard

21           The Court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

23   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

24   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

25   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

26           A complaint must contain “a short and plain statement of the claim showing that the

27   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

28   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
                                                          1
     Case 1:20-cv-00968-NONE-BAM Document 13 Filed 09/30/20 Page 2 of 9

 1   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
 2   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
 3   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
 4   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).
 5          To survive screening, Plaintiff’s claims must be facially plausible, which requires
 6   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable
 7   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.
 8   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted
 9   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the
10   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.
11          II.     Allegations in Complaint
12          Plaintiff is currently housed in California Men’s Colony in San Luis Obispo, California.
13   The events in the complaint are alleged to have occurred while Plaintiff was housed at California
14   State Prison in Corcoran, California. Plaintiff names as defendants (1) D. Burns, Correctional
15   Captain, and (2) L. Carroll, Appeals Coordinator.
16          In claim 1, Plaintiff alleges in June 2019, he filed a 602 appeal that Plaintiff’s life was in
17   substantial danger due to enemy concerns. The appeal was accepted at the first and second level
18   by Appeals Coordinator Carroll. Plaintiff alleges his life was in substantial danger at Corcoran
19
     and “defendant prison officials failed to take adequate measures to safely house Plaintiff within
20
     prison population when they housed plaintiff with fellow inmates who pose an unreasonable risk
21
     to Plaintiff’s health and safety.” (ECF No. 11 p. 4 of 27.) Plaintiff feared for his life and
22
     Defendant Carroll ignored Plaintiff’s request for help by losing and misplacing Plaintiff’s 602
23
     appeal. In May 2020, Plaintiff received a memo that Plaintiff’s appeal was lost or it was
24
     destroyed. This prevented Plaintiff from being able to present his claims.
25
            Losing his appeals chilled Plaintiff’s exercise of his First Amendment rights and the
26
     action did not reasonably advance legitimate correctional goals. Defendant Carroll had a duty to
27
     process his 602 appeal and interview prisoners and failed to do so which put Plaintiff’s life in
28
                                                         2
     Case 1:20-cv-00968-NONE-BAM Document 13 Filed 09/30/20 Page 3 of 9

 1   danger. Defendant Carroll impeded Plaintiff’s ability to compile evidence through the appeals
 2   process. Plaintiff is entitled to show that his life is being put in danger (ECF No. 11, p. 5 of 27.)
 3   Plaintiff alleges that Defendant Carroll and Burns violated Plaintiff’s First Amendment rights to
 4   redress his grievances, as they have lost or destroyed his grievances. They have interfered with
 5   Plaintiff’s access to the courts.
 6           Plaintiff filed a 602 about the lost 602. Defendant Burns was in charge of reviewing and
 7   interviewing Plaintiff regarding the appeal. Defendant Burns failed to protect Plaintiff as
 8   Defendant Burns lost Plaintiff’s appeal and Plaintiff’s pleas of help were ignored and impeded
 9   Plaintiff’s access to the courts. Defendant Burns is believed to be directly responsible for
10   discarding Plaintiff’s inmate appeal, which is an abuse of power. (ECF No. 11, p. 6 of 27.)
11   Defendant Burns and Carroll “were aware that the inmate appeals process was the central
12   provider of a view into the internal operations of problems within the prison and Plaintiff’s
13   safety.” By losing his appeal, Plaintiff was without adequate system for the courts to be able to
14   evaluate his case. Burns and Carroll set up a written policy of setting artificial barriers and
15   obstacles to deny Plaintiff meaningful access to the courts. Plaintiff alleges that Defendants
16   Burns and Carroll acted deliberately indifferent by failing to act on the information contained in
17   his appeal which alerted them to his enemy concerns. Defendant Carrol and Burns denied and
18   obstructed Plaintiff’s grievance so that Plaintiff could not properly litigate his section 1983
19
     complaint. (ECF No. 11, p.9 of 27.) They denied Plaintiff’s ability to present his claim to the
20
     courts. Plaintiff says that Defendants have lost all of Plaintiff’s documents, exhibits, regarding
21
     the failure to protect.
22
             Plaintiff was housed in A-yard where Defendant Burns was captain. Plaintiff alleges that
23
     at the time he filed his appeal, Defendant Burns was clearly aware Plaintiff’s life was in danger
24
     and failed to act.
25
             Plaintiff alleges a denial for access to the courts for discarding Plaintiff’s inmate grievance
26
     and denying adequate access to the courts. Defendant Carroll used dishonest and unethical
27
     methods to screen out the 602 appeal so that it would never be processed. Plaintiff alleges that
28
                                                         3
     Case 1:20-cv-00968-NONE-BAM Document 13 Filed 09/30/20 Page 4 of 9

 1   Defendants Carroll and Burns treated Plaintiff differently from others similarly situated by losing,
 2   destroying Plaintiff appeal.
 3          Plaintiff seeks compensatory and punitive damages.
 4          III.    Discussion
 5          Plaintiff’s complaint fails to comply with Federal Rule of Civil Procedure 8 and fails to
 6   state a cognizable claim under 42 U.S.C. § 1983. Despite being provided the relevant pleading
 7   and legal standards, Plaintiff has been unable cure the pleading deficiencies.

 8          A. Federal Rule of Civil Procedure 8

 9          Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain

10   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed

11   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

12   supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

13   omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to

14   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570,
15   127 S.Ct. at 1974). While factual allegations are accepted as true, legal conclusions are not. Id.;
16   see also Twombly, 550 U.S. at 556–557.
17          Although Plaintiff's complaint is short, it is not a plain statement of his claims. As a basic
18   matter, the complaint does not clearly state what happened, when it happened or who was
19   involved. In fact, the first amended complaint includes fewer factual allegations than Plaintiff’s
20   original complaint. Plaintiff was forewarned that any subsequently pleading supersedes the
21   original complaint. It is unclear in the first amended complaint what happened, when it happened
22   and who was involved. Fed. R. Civ. P. 8. Plaintiff has been unable to cure this deficiency.
23          B. Appeal/Grievance Procedure
24          In his complaint, Plaintiff alleges his appeals were lost which resulted in his denial of
25   access to the courts. Insofar as any of his claims are based on the processing and resolution of his
26   appeals/grievances, Plaintiff’s complaint fails to state a cognizable claim.
27          As Plaintiff has been informed, Plaintiff does not have a constitutionally protected right to
28
                                                         4
     Case 1:20-cv-00968-NONE-BAM Document 13 Filed 09/30/20 Page 5 of 9

 1   have his appeals accepted or processed. Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003);
 2   Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988). The prison grievance procedure does not
 3   confer any substantive rights upon inmates and actions in reviewing appeals cannot serve as a
 4   basis for liability under section 1983. Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993); see
 5   also Givens v. Cal. Dep’t of Corr. & Rehab., No. 2:19-cv-0017 KJN P, 2019 WL 1438068, at *4
 6   (E.D. Cal. Apr. 1, 2019) (“California’s regulations grant prisoners a purely procedural right: the
 7   right to have a prison appeal.”) Therefore, prison officials are not required by federal law to
 8   process inmate appeals or grievances in a particular way. Consequently, the failure or refusal to
 9   process a grievance or the denial, rejection, or cancellation of a grievance does not violate any
10   constitutionally protected right. See Rushdan v. Gear, No. 1:16-cv-01017-BAM (PC), 2018 WL
11   2229259, at *6 (E.D. Cal. May 16, 2018); Givens, 2019 WL 1438068, at *4; Wright v. Shannon,
12   No. 1:05-cv-01485-LJO-YNP PC, 2010 WL 445203, at *5 (E.D. Cal. Feb. 2, 2010) (plaintiff’s
13   allegations that prison officials denied or ignored his inmate appeals failed to state a cognizable
14   claim under the First Amendment). As a result, Plaintiff may not impose liability on a defendant
15   simply because the defendant played a role in processing Plaintiff’s inmate appeals or grievances.
16   See Buckley, 997 F.2d at 495 (because an administrative appeal process is only a procedural
17   right, no substantive right is conferred, no constitutional protections arise, and the “failure to
18   process any of Buckley’s grievances … is not actionable under section 1983.”).
19
            Plaintiff fails to state a cognizable claim for the manner in which his 602 grievance was
20
     handled and subsequently lost. The procedural process for the 602 is not constitutionally
21
     protected. Plaintiff also fails to state a cognizable claim for the alleged inability to view “the
22
     inmate appeals process was the central provider of a view into the internal operations of problems
23
     within the prison and Plaintiff’s safety.” Plaintiff does not have a constitutionally protected right
24
     to access to information from the 602 grievance process to build a federal case for judicial review.
25
            Plaintiff’s apparent argument that anyone who knows about a potential violation of the
26
     Constitution from a 602 appeal, and fails to cure it, has violated the Constitution himself is not
27
     correct. “Only persons who cause or participate in the violations are responsible. Ruling against a
28
                                                         5
     Case 1:20-cv-00968-NONE-BAM Document 13 Filed 09/30/20 Page 6 of 9

 1   prisoner on an administrative complaint does not cause or contribute to the violation.” Greeno v.
 2   Daley, 414 F.3d 645, 656-57 (7th Cir. 2005); accord Mwasi v. Corcoran State Prison, No.
 3   113CV00695DADJLTPC, 2016 WL 5210588, at *17 (E.D. Cal. May 20, 2016), report and
 4   recommendation adopted sub nom. Mwasi v. Prison, No. 113CV00695DADJLT, 2016 WL
 5   5109461 (E.D. Cal. Sept. 19, 2016) (Actions in reviewing prisoner’s administrative appeal cannot
 6   serve as the basis for liability).
 7           Although exhaustion is not required “when circumstances render administrative remedies
 8   ‘effectively unavailable,’ ” Sapp v. Kimbrell, 623 F.3d 813, 822 (9th Cir. 2010) (citation
 9   omitted), the Ninth Circuit requires “a good-faith effort on the part of inmates to exhaust a
10   prison’s administrative remedies as a prerequisite to finding remedies effectively unavailable,”
11   Albino v. Baca, 697 F.3d 1023, 1035 (9th Cir. 2012).
12           Even if the 602s could provide liability for a Defendant who reviews them, Plaintiff’s 602
13   do not provide any factual information. Plaintiff attached his 602s as exhibits to the first
14   amended complaint. These 602s do not give any factual support for the underlying claim of
15   failure to protect Plaintiff from injuries. Rather, the 602s complain of the 602s being lost and not
16   processing Plaintiff’s 602 appeal properly. There are no facts from which the Court can determine
17   that Plaintiff’s 602 appeals gave any defendant notice of Plaintiff’s concern about enemies. This
18   deficiency cannot be cured by amendment.
19
             C. Linkage Requirement
20
             The Civil Rights Act under which this action was filed provides:
21
             Every person who, under color of [state law]...subjects, or causes to be subjected, any
22   citizen of the United States...to the deprivation of any rights, privileges, or immunities secured by
     the Constitution...shall be liable to the party injured in an action at law, suit in equity, or other
23   proper proceeding for redress.
24           42 U.S.C. § 1983.
25           The statute plainly requires that there be an actual connection or link between the actions
26   of the defendants and the deprivation alleged to have been suffered by Plaintiff. See Monell v.
27   Dep’t of Soc. Servs., 436 U.S. 658, (1978); Rizzo v. Goode, 423 U.S. 362, (1976). The Ninth
28
                                                        6
     Case 1:20-cv-00968-NONE-BAM Document 13 Filed 09/30/20 Page 7 of 9

 1   Circuit has held that “[a] person ‘subjects another to the deprivation of a constitutional right,
 2   within the meaning of section 1983, if he does an affirmative act, participates in another’s
 3   affirmative acts or omits to perform an act which he is legally required to do that causes the
 4   deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978).
 5          While Plaintiff names Defendant Carroll and Defendant Burns, Plaintiff fails to allege
 6   what each defendant did or did not do that resulted in a violation of his constitutional rights in
 7   failing to protect him. Rather, Plaintiff’s allegations focus on Defendant Carroll’s and Burns’
 8   conduct in losing and not processing Plaintiff’s 602 appeals. This conduct does not give rise to a
 9   constitutional violation. Plaintiff has been unable to cure this deficiency.
10          D.      Failure to Protect
11            Although it is not clear from Plaintiff’s complaint, it appears that Plaintiff may be
12   attempting to allege a failure to protect Plaintiff from known enemies.
13          While the Eighth Amendment requires prison officials to provide prisoners with the basic
14   human needs, including reasonable safety, it does not require that the prisoners be comfortable
15   and provided with every amenity.” Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.1982). A
16   housing assignment may be “restrictive and even harsh,” but will not violate the Eighth
17   Amendment unless it “either inflicts unnecessary or wanton pain or is grossly disproportionate to
18   the severity of crimes warranting imprisonment.” Rhodes v. Chapman, 452 U.S. 337, 348–349,
19
     101 S.Ct. 2392, 69 L.Ed.2d 59 (1981) (finding inmates had no constitutional right to be housed in
20
     single cells). Only where prison officials knew or should have known that a housing assignment
21
     posed an excessive risk to an inmate's safety will placement with a particular inmate have
22
     constitutional implications. Estate of Ford v. Ramirez–Palmer, 301 F.3d 1043, 1050 (9th
23
     Cir.2002). To establish a failure to protect claim, the prisoner must establish that prison officials
24
     were deliberately indifferent to a sufficiently serious threat to the prisoner’s safety. Farmer v.
25
     Brennan, 511 U.S. 825, 837 (1994). “ ‘Deliberate indifference’ has both subjective and objective
26
     components.” Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013). The prisoner
27
     must show that “the official [knew] of and disregard[ed] an excessive risk to inmate ... safety; the
28
                                                         7
     Case 1:20-cv-00968-NONE-BAM Document 13 Filed 09/30/20 Page 8 of 9

 1   official must both be aware of facts from which the inference could be drawn that a substantial
 2   risk of serious harm exists, and [the official] must also draw the inference.” Farmer, 511 U.S. at
 3   837. “Liability may follow only if a prison official ‘knows that inmates face a substantial risk of
 4   serious harm and disregards that risk by failing to take reasonable measures to abate it.’ ”
 5   Labatad, 714 F.3d at 1160 (quoting Farmer, 511 U.S. at 847).
 6          Plaintiff was cautioned that in any amended complaint, Plaintiff must name the
 7   individuals who he contends failed to protect him. He was told that Plaintiff must allege what
 8   happened and who was involved and link each named individual to the alleged constitutional
 9   violations. Plaintiff has failed to do so. He has not alleged what Defendant Burn or Defendant
10   Carroll did or did not do that subjected Plaintiff to injury from unknown enemies. Indeed, the
11   allegations do not assert that Plaintiff was injured at all or that he was attacked in any way.
12   Plaintiff has not been able to cure the allegations that Defendant Burns and Defendant Carroll
13   knew that Plaintiff faced a substantial risk of serious harm and disregards that risk by failing to
14   take reasonable measures to abate it.
15          E. Supervisor Liability
16          Insofar as Plaintiff is attempting to sue Defendant Burns, or any other defendant, based on
17   his or her supervisory role, he may not do so. Liability may not be imposed on supervisory
18   personnel for the actions or omissions of their subordinates under the theory of respondeat
19
     superior. Iqbal, 556 U.S. at 676–77; Simmons v. Navajo Cty., Ariz., 609 F.3d 1011, 1020–21 (9th
20
     Cir. 2010); Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009); Jones v. Williams,
21
     297 F.3d 930, 934 (9th Cir. 2002).
22
            Supervisors may be held liable only if they “participated in or directed the violations, or
23
     knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d 1040, 1045 (9th
24
     Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205–06 (9th Cir. 2011); Corales v. Bennett, 567
25
     F.3d 554, 570 (9th Cir. 2009). Supervisory liability may also exist without any personal
26
     participation if the official implemented “a policy so deficient that the policy itself is a
27
     repudiation of the constitutional rights and is the moving force of the constitutional violation.”
28
                                                         8
     Case 1:20-cv-00968-NONE-BAM Document 13 Filed 09/30/20 Page 9 of 9

 1   Redman v. Cty. of San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations and quotations
 2   marks omitted), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825 (1970).
 3            Plaintiff has been unable to cure this deficiency.
 4   IV.      Conclusion and Recommendation
 5
              For the reasons stated, Plaintiff’s amended complaint fails to comply with Federal Rule of
 6
     Civil Procedure 8 and fails to state a cognizable claim for relief under section 1983. Despite
 7
     being provided with relevant pleading and legal standards, Plaintiff has been unable to cure the
 8
     deficiencies in his complaint by amendment, and thus further leave to amend is not warranted.
 9
     Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).
10
              Accordingly, the Court HEREBY DIRECTS the Clerk of the Court to randomly assign a
11
     district judge to this action.
12
              Furthermore, IT IS HEREBY RECOMMENDED that this action be dismissed based on
13
     Plaintiff’s failure state a cognizable claim upon which relief may be granted.
14

15
              These Findings and Recommendation will be submitted to the United States District Judge
16
     assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
17
     (14) days after being served with these Findings and Recommendation, Plaintiff may file written
18
     objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
19
     Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
20
     specified time may result in the waiver of the “right to challenge the magistrate’s factual
21
     findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.
22
     Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
23

24   IT IS SO ORDERED.
25
           Dated:   September 30, 2020                             /s/ Barbara   A. McAuliffe         _
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                         9
